MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Dec 19 2017, 9:09 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT C.C.,                             ATTORNEYS FOR APPELLEE
SR.                                                      Curtis T. Hill, Jr.
Joann M. Price                                           Attorney General of Indiana
Merrillville, Indiana
                                                         James D. Boyer
ATTORNEY FOR APPELLANT T.C.                              Deputy Attorney General
Deidre L. Monroe                                         Indianapolis, Indiana
Public Defender’s Office
Gary, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 19, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of Ad.C. and Al.C., Minor                                45A04-1706-JT-1363
Children, C.C., Sr., Father, and                         Appeal from the Lake Superior
T.C., Mother                                             Court
Appellants-Respondents,                                  The Honorable Thomas P.
                                                         Stefaniak, Jr., Judge
        v.                                               Trial Court Cause Nos.
                                                         45D06-1603-JT-73
The Indiana Department of                                45D06-1501-JT-1
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017       Page 1 of 28
      Brown, Judge.


[1]   C.C., Sr., (“Father”) and T.C. (“Mother,” and together with Father, “Parents”)

      appeal the involuntary termination of their parental rights with respect to their

      daughters Ad.C. and Al.C. (the “Children”). Parents each raise one issue

      which we restate as whether the trial court erred in terminating their parental

      rights. We affirm.


                                      Facts and Procedural History

[2]   In March 2011, Parents were married. At some point in 2011, Mother’s autistic

      son A. had bruises on him, and A. stated that Father caused the bruises. DCS

      initiated an informal adjustment and there was a substantiation of abuse by

      Father. At some later point, A.’s biological father obtained full custody of him.


[3]   In October 2012, Mother, Father, their three-month-old son C.C., Jr., their

      fifteen-month-old daughter Ad.C., and Mother’s son A. lived together. On

      October 10, 2012, the Department of Child Services (“DCS”) received a report

      that C.C., Jr., had some sort of breathing episode and was transported to the

      hospital for further treatment. DCS learned that C.C., Jr., had suffered bilateral

      subdural hematomas, a subarachnoid bleed, and multiple retinal hemorrhages

      in both eyes.


[4]   On October 11, 2012, A. and Ad.C. were removed from the home and Ad.C.

      was placed with her maternal grandparentsOn October 16, 2012, DCS filed a

      petition alleging Ad.C. to be a child in need of services (“CHINS”) and that

      Father had stated that he was sleeping with C.C., Jr., woke up and found C.C.,

      Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 2 of 28
      Jr., unresponsive, tried to give him CPR, stuck his finger down his throat,

      gently shook him to try to wake him, and later admitted that he may have

      shaken C.C., Jr., harder than he first indicated and may have tried to help his

      son for ten to fifteen minutes before calling anyone. DCS also alleged that it

      took custody of Ad.C. because Father’s explanations were not consistent with

      the injuries suffered by C.C., Jr., and out of concern for the safety and well-

      being of Ad.C. That same day, Parents admitted the allegations. On October

      17, 2012, C.C., Jr., died after Mother removed life support.


[5]   On November 30, 2012, the court ordered Father to have no contact with

      Ad.C. and complete a clinical assessment and anger management. That same

      day, the court entered a dispositional order which ordered Parents to participate

      in services, treatment, and/or supervision specified in the case plan.


[6]   On May 13, 2013, the court approved DCS’s request for A. and Ad.C. to begin

      a trial home visit with Mother. On October 10, 2013, DCS filed a request for

      removal of A. and Ad.C. from Mother’s care due to A.’s report that Mother

      struck him with a butterfly net and DCS observed a circular bruise on A.’s leg

      which appeared to be consistent with his report. The report alleged that during

      the trial home visit, the family resided in the home of the maternal grandparents

      of A. and Ad.C. On October 17, 2013, the court approved the request for

      removal from Mother’s care and ordered A. and Ad.C. be placed with their

      maternal grandparents. That same day, the court ordered Parents to participate

      in parenting education, individual counseling, Batterer Services; ordered them

      to complete clinical assessments and any recommended treatment; ordered

      Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 3 of 28
      Mother to have visitation with A. and Ad.C. supervised by the maternal

      grandparents in their home; and ordered Father to have supervised visitation

      with Ad.C. at Children’s Tree House.


[7]   On February 14, 2014, Father, by counsel, and DCS entered a stipulation for an

      adjudication of Ad.C. as a CHINS, and the court adopted the stipulation. It

      stated that the injuries C.C., Jr., suffered would not have occurred but for the

      act or omission of a parent, custodian, or guardian, and that Father was

      currently charged with felony criminal counts of neglect, battery, and murder.


[8]   On August 14, 2014, Laura Rubino, a DCS assessment worker at the time,

      received a report regarding Al.C., born that same day to Parents, due to

      concerns that the family had current involvement with DCS regarding the death

      of C.C., Jr. Mother told Rubino that she planned to give Al.C. to Christina

      Santiago “via legal guardianship while the DCS case for her other children was

      still pending” and that she “wanted to avoid involvement with [Al.C.] with the

      Department of Child Services.” Transcript Volume II at 40. Rubino was

      concerned about the situation because Mother informed her that she did not

      have any belief that Father was involved in the death of their son. DCS could

      not locate relative placement, and Al.C. was discharged from the hospital to a

      foster home. On August 19, 2014, the court held a detention hearing, and Al.C.

      was placed with Santiago. At some point, Santiago requested DCS to take

      Al.C. back, and DCS placed Al.C. with foster parents.




      Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 4 of 28
[9]    On December 20, 2014, DCS filed a petition to terminate the parental rights of

       Parents to Ad.C. On January 5, 2015, the court authorized the filing of the

       petition to terminate the parental rights with respect to Ad.C. On March 7,

       2016, it authorized the filing of a petition to terminate the parental rights of

       Parents with respect to Al.C.


[10]   Meanwhile, in October 2015, a jury found Father guilty of murder, reckless

       homicide, battery, and neglect of a dependent. The trial court entered

       convictions for neglect of a dependent and battery resulting in death and

       sentenced Father to an aggregate sentence of twenty-nine and one-half years.1


[11]   On April 5 and May 4, 2017, the court held a hearing on the petitions to

       terminate parental rights. It heard testimony from: Tina Kozlowski, a DCS

       assessment case manager; Rubino, the DCS assessment worker; Karen Sheets, a

       case manager supervisor, parenting educator, and behavior specialist for

       Regional Mental Health; Judith Haney, the executive director of Children’s

       Treehouse; Father’s sister; Jordana Boton, a therapist; DCS family case

       manager Areca Rios (“FCM Rios”); Raisa Mays, a home-based case manager

       employed by Family Focus; Mother; Father; Ad.C.’s maternal grandmother;

       and Al.C.’s foster mother.




       1
        Father appealed his convictions and argued that the trial court abused its discretion by admitting certain
       hearsay statements into evidence and that his sentence was inappropriate in light of the nature of the offense
       and his character. See No. 45A05-1601-CR-25, slip op. at 2 (Ind. Ct. App. September 20, 2016), trans. denied.
       This Court affirmed. Id.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017          Page 5 of 28
[12]   Mother testified that she was at work when C.C., Jr., was injured, she has no

       problem with discipline or redirecting Ad.C., her divorce from Father was

       finalized in January 2016, she was not with anyone, and she was still having

       counseling, but contacting her new counselor had been very difficult. She

       testified that she would continue to go to therapy if the Children were returned.

       Mother testified that Father told her at some point that he shook C.C., Jr., but

       she believed that it was not a malicious act. She testified that she took Father to

       visitations because he could not obtain transportation through DCS.


[13]   Father testified telephonically from a correctional facility. He stated that C.C.,

       Jr., fell asleep in bed with him, that he eventually woke up to find C.C., Jr.,

       making gasping sounds and that he had vomit all over his onesie. He stated

       that C.C., Jr., was not “really responding,” he stuck his finger down his throat

       to determine if there was anything in his airway, grabbed him, and shook him.

       Transcript Volume III at 17. He testified that he called Mother, that Mother

       told him to call 911, and that he did so. He stated that he “completed ever [sic]

       single service that they wanted me to complete.” Id. at 31. He testified that he

       completed batterer’s classes, therapy counseling, and grieving counseling prior

       to his criminal trial, which was held in October 2015. He also testified that he

       had had a job in prison but was not currently doing that job and was not job

       eligible at that point, and that he asked that his sister be considered for

       placement if his rights were terminated.


[14]   On May 19, 2017, the trial court granted the petition to terminate Parents’

       parent-child relationships. The order states in part:

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 6 of 28
        There is a reasonable probability that the conditions resulting in
        the removal of the children from [the] parents’ home will not be
        remedied in that: [Ad.C.] was removed from parental care in
        October 2012 after her sibling, [C.C., Jr.] (3 Months of Age) was
        taken to the hospital in respiratory arrest. [C.C., Jr.,] was found
        to have life threatening non-accidental injuries and he passed
        away from his injuries.

        Parents were offered services pursuant to a case plan which
        included substance abuse assessments, parenting assessment,
        home based casework services, initial clinical assessments,
        random drug and alcohol screens, individual therapy, and
        supervised visitations.

        The parents have a prior history with an older half-sibling, [A.]
        due to [Father] inappropriately disciplining the child. [A.’s]
        CHINS matter was dismissed after his father obtained legal
        custody of [A.] and is not a part of these termination
        proceedings.

        [Father] indicated that he found [C.C., Jr.,] choking and
        vomiting and attempted to help the child for ten to fifteen
        minutes before calling 911. Father had conflicting statements as
        to what happened to the child. Father further indicated that he
        shook the child. The child had severe head trauma due to brain
        swelling from shaken baby syndrome. The child was on life
        support and was eventually removed from life support by the
        mother. [C.C., Jr.] passed away six days after the incident.

        [A.] and [Ad.C.] were removed from parental care and placed in
        relative placement with the grandparents. [A.] was eventually
        placed with his father and his CHINS case was dismissed.

        [Father] was identified as the perpetrator and was charged with
        Neglect of a Dependent Resulting in Death, Battery Resulting in
        Death, Reckless Homicide and Murder. Father . . . was arrested
        in February 2013.



Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 7 of 28
        Mother did not believe that [Father] was responsible for the
        injury and death of their child. Mother indicated that [Father]
        was innocent until proven guilty and needed a court to decide his
        guilt or innocence.

        Mother initially cooperated and made progress with her services
        and was given liberal visitations with her children at her
        parents[’] home. [Ad.C.] and [A.] were returned to mother’s care
        in May of 2013. However, in October, 2013, the children were
        removed due to inappropriate physical punishment inflicted by
        the mother on [A.]. The children remained out of the home since
        that removal in October 2013.

        Father was facing criminal charges regarding the death of [C.C.,
        Jr.,] and [Mother] continued her relationship with [Father].
        Mother had another child [Al.C.] in August of 2014. Mother
        indicated that she has given guardianship of the child to another
        person, Ms. Santiago. Father was present at the hospital when
        [Mother] had a conversation with the social worker but
        introduced [Father] as someone else, Ms. Santiago’s husband in
        an attempt to elude the social worker. Even though [Mother]
        indicated that she has given guardianship of this child to another,
        [Mother] was breast feeding the child. Mother was not being
        truthful about the situation. The Department of Child Services
        took custody of that child at birth due to the serious allegations of
        neglect and abuse against [Father]. Mother continued to live
        with [Father] while he was out on bond awaiting trial. [Al.C.]
        was removed from parental care and custody.

        Father testified telephonically from prison and indicated that he
        panicked when he found his son not breathing. He testified that
        he shook the child in an effort to get him to breathe. He further
        testified that he called his wife when the child was unresponsive
        and not 911. Father testified that he was sentenced to twenty-
        nine years and his earliest year of release is 2030.

        Father testified that the child was born with the umbilical cord
        wrapped around his neck and was placed in the newborn

Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 8 of 28
        intensive care unit. Father further testified that the child was sick
        and would vomit. Father further stated that the child was taken
        to the doctor numerous times and the child was never diagnosed
        with anything. Father indicated that he was informed at his
        criminal trial that the child was born missing a rib. Father stated
        that the child had an extremely large head, but no diagnosis was
        ever obtained. This court is not in a position to weigh the
        evidence in the criminal trial. The court notes [Father] was
        found guilty of this crime and is currently serving his prison
        sentence.

        Father testified that he completed counseling, grief counseling,
        batterer’s classes and visitations through the Department of Child
        Services.

        Father is responsible for the death of the sibling that has been
        proven in a court of law. Father is in no position to parent any
        child and will be unavailable to parent any child until the year at
        least 2030. Father does not have any relationship with his
        children due to his unavailability.

        The child, [Al.C.] became a ward of [DCS]. Relative placement
        was explored for [Al.C.], but there were no available relatives for
        this child’s placement. The child was placed in foster care but
        was eventually placed with Ms. Santiago according to [Mother’s]
        wishes.

        [Al.C.] eventually was removed from Ms. Santiago when Ms.
        Santiago requested the removal of the child. [Al.C.] was then
        placed in foster care when no viable relative was available.

        Mother and Father completed parenting education in February
        2014. The visitations between the parents and children were not
        progressing well, so hands-on parenting was initiated.

        [Ad.C.] was displaying multiple behaviors including negotiating
        with her parents, demanding her parents what to do, throwing
        tantrums, throwing chairs and hitting her parents and would
        become so emotionally overwhelmed in the visitations that she
Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 9 of 28
        would self harm. [Ad.C.] was given behavioral management
        therapy that would teach appropriate social skills and help
        children manage their own emotional skills. Parents would not
        use their parenting skills to manage [Ad.C.’s] behaviors. [Ad.C.]
        was very resistant to [Father]. [Ad.C.] would not have anything
        to do with [Father]. [Ad.C.’s] relationship with [Mother] was
        better, but still not on a healthy, parent-child level. Father was
        very dominant and controlling in the visits with the child, and the
        child continued to reject [Father]. Father was dominant and
        controlling with [Mother] which [Mother] allowed. Father spent
        most of the visits with [Al.C.] and [Mother] did not have a
        chance to bond with [Al.C.] due to [Father] controlling the
        visitation with [Al.C.]. Parents continued to power struggle with
        the child and not parent the child. Parents were not consistent
        with their parenting style. The parents were not using the
        parenting skills that were taught. The parents were unwilling to
        consistently use the skills taught. The visitations were not
        consistent, structured or stable. Parenting education was not
        completed successfully for either parent.

        [Ad.C.] was placed with the grandparents and the grandparents
        were taught the same skills needed to properly parent and control
        [Ad.C.’s] behaviors. The grandparents utilized the skills and
        [Ad.C.’s] behaviors have subsided.

        Service providers had conversations with [Mother] to put more
        effort in her parenting skills and not to support [Father], but
        instead focus on reunifying with her children. Mother refused.

        Father was convicted and was sentenced to twenty-nine years in
        prison. Father is and will be unavailable to parent these children.

        Mother’s therapist, Ms. Boton testified that she attempted to
        provide therapy for [Mother], but [Mother] would not attend the
        sessions. Mother missed fifteen out of the 24 sessions scheduled
        in a six month time period. Mother only attended nine
        scheduled sessions. The therapy sessions were conducted in
        [Mother’s] home. Mother indicated to the therapist that she has

Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 10 of 28
        suffered numerous traumas throughout her lifetime that went
        unresolved. Mother suffered from depression from her teenage
        years until present. Mother was very resistant to the therapy and
        did not participate in the sessions. Four[] years into the CHINS
        cases, and [Mother] is still in denial of [Father’s] responsibility in
        the death of her son. Mother’s therapist testified that [Mother]
        was erratic in her emotions. Mother has not addressed her
        therapeutic needs. The therapist testified that on one occasion
        she was in the home and [Mother’s] teenage son made
        inappropriate comments to the therapist. Mother did not redirect
        her son or address the situation. Mother did not utilize any
        parenting skills. The therapist left the home due to the fifteen
        minutes of inappropriate comments that were not being
        addressed.

        Mother has a sense of paranoia and a distorted reality. Mother’s
        mental state is in question and is not being adequately addressed.
        Mother indicated that she was diagnosed at an early age with
        bipolar but is not being treated for any mental instabilities.
        Mother was given a psychiatric evaluation to which she was
        again diagnosed with bipolar and was given medication.
        Whether [Mother] actually takes the medication is unknown.
        Mother’s years of unaddressed trauma has [her] at a greater risk
        for harming her children or being unable to keep her children
        safe. Mother is not able to protect her children. Ms. Boton, the
        therapist testified that [Mother] would need years of therapy to
        address all the traumas in her life.

        Mother was up and down with her consistency and her
        compliance with the services. Mother was participating in the
        visitations with the children but the visitations were contentious
        and [Mother] would state inappropriate comments to the
        children that would disrupt the stability that they have obtained
        in their lives. Visitations ceased in July of 2016 due to [Mother’s]
        non-compliance and [Mother’s] inconsistency with the services.
        Mother has been receiving services for over four years and
        [Mother] was no closer to reunification than she was when the

Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 11 of 28
        Department of Child Services first became involved. Mother was
        given the therapeutic services, the psychiatric services, the
        parenting services and [she] has not progressed in any of the
        services.

        Mother has never put her children first. Mother did not leave
        [Father] until after he was convicted of the death of their child.
        Mother filed for divorce three days after he was convicted. There
        was a no contact order between [Father] and the children, but
        [Mother] continued a relationship with [Father]. The children
        were unable to be placed with [Mother] as long as [Father] and
        [Mother] were together. Father remained in [Mother’s] life, and
        the children remained in placement.

        Mother testified that she now believes that [Father] did create the
        injury to her son. Mother testified that she believes it was poor
        judgment on [Father’s] behalf. Mother has not put her children
        first. Now, that [Father] is in prison and sentenced to twenty-
        nine years, [Mother] broke her relationship with [Father],
        although probably not intentionally, got a divorce and now
        indicates she will do anything to be reunified with her children.
        Four years later.

        Grandmother, [Mother’s] mother testified that [Mother] has been
        struggling with mental health issues her entire life. Grandmother
        testified that [Mother] was diagnosed with bipolar disorder.
        Grandmother stated that [Mother] herself was a ward of the
        Department of Child Services previously during her youth and
        was residentially placed for two years. Grandmother testified
        that [Mother’s] mental issues have not been addressed.

        The Court cannot dismiss the four years of stability and the years
        of bonding and permanency that the children have achieved.
        The Court must put these children first.

        [Al.C.] is two years of age and was placed outside parental care
        at four days old. The child remained in her current home for the
        entire time except for a brief attempt of failed reunification.

Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 12 of 28
        Mother has been offered all services available in an effort for
        [her] to properly and safely parent her children. All services have
        failed. Mother has not taken advantage of the services offered.
        Services were provided to [Mother] for over four years. The
        needs of the children outweighs the right of the parents to parent
        their children. The children deserve permanency and stability
        and the children have obtained it in their current placements. It
        is in the children’s best interest to maintain their placements and
        the bonds they have created. It would be detrimental to the best
        interests of the children to disrupt the stability of their current
        placement.

        Neither parent is providing any emotional or financial support
        for the children. Neither parent has completed any case plan for
        reunification. Neither parent is in a position to properly parent
        these children. Father is incarcerated and will be for numerous
        years. The children are in placement and are bonded and
        thriving. [Al.C.] has been in placement since birth and has never
        been in parental care or custody. [Ad.C.] has been in placement
        with her grandparents[] for almost four years. The Court notes
        [Ad.C.] is five years old. [Ad.C.] has spent the majority of her
        life with her grandparents.

        There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to the well-being of the
        children . . . for the reasons stated above. Additionally, the
        children deserve a loving, caring, safe and stable home.

        It is in the best interest of the children and [their] health, welfare
        and future that the parent-child relationship between the children
        and [their] parents be forever fully and absolutely terminated.

        The Indiana Department of Child Services has a satisfactory plan
        for the care and treatment of the children which is Adoption by
        the foster parents . . . for [Al.C.] and adoption by the
        grandparents . . . for [Ad.C.].

Father’s Appendix Volume II at 2-7.

Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 13 of 28
                                                   Discussion

[15]   The issue is whether the trial court erred in terminating Parents’ parental rights.

       Father argues that there is a reasonable probability that the reasons for the

       Children’s removal have been remedied and points to his participation in

       services including parenting classes, counseling, and visitation. He asserts that

       he had never been trained in infant CPR prior to his services and such training

       “would have either greatly reduced or eliminated [his] ‘knee-jerk’ response” to

       the health crisis of C.C., Jr., that resulted in his death. Father’s Brief at 12.

       Father argues that he has positioned himself to be a financial support to the

       Children. He contends that he does not pose a threat to the Children’s well-

       being and points to his participation in services and his bond with the Children.

       Father also argues that termination is not in the Children’s best interest, there

       was no satisfactory case plan, and appears to argue that the Children should be

       placed with his sister.


[16]   Mother contends that the court erred in finding that there was a reasonable

       probability the conditions that resulted in removal of the Children would not

       been remedied. She argues that she made progress with her services and, at the

       time of the termination hearing, was divorced from Father, working, residing in

       suitable housing, and continuing to seek therapy for her issues. She asserts that

       the court erred in finding a reasonable probability that the continuation of the

       parent-child relationship poses a threat to the well-being of the Children and

       that there was no evidence that she ever harmed the Children while they were

       in her care and custody. She also argues that termination is not in the

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 14 of 28
       Children’s best interests and they should be afforded the opportunity to be

       raised or at least have a relationship with her. (Mother’s Brief at 14)


[17]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:


                  (B) that one (1) of the following is true:

                           (i) There is a reasonable probability that the conditions
                           that resulted in the child’s removal or the reasons for
                           placement outside the home of the parents will not be
                           remedied.

                           (ii) There is a reasonable probability that the continuation
                           of the parent-child relationship poses a threat to the well-
                           being of the child.

                           (iii) The child has, on two (2) separate occasions, been
                           adjudicated a child in need of services;

                  (C) that termination is in the best interests of the child; and

                  (D) that there is a satisfactory plan for the care and treatment of
                  the child.

       Ind. Code § 31-35-2-4(b)(2).2 If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[18]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-



       2
           Subsequently amended by Pub. L. No. 42-2017, § 2 (eff. July 1, 2017).


       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 15 of 28
       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,
904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[19]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 16 of 28
       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


       A. Remedy of Conditions


[20]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of the Children outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[21]   In determining whether the conditions that resulted in the Children’s removal

       will not be remedied, we engage in a two-step analysis. E.M., 4 N.E.3d at 642-

       643. First, we identify the conditions that led to removal, and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions, balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.


       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 17 of 28
       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       future behavior. Id.


       “The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home.” In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (citation and internal quotation

       marks omitted). A court may consider evidence of a parent’s prior criminal

       history, history of neglect, failure to provide support, lack of adequate housing

       and employment, and the services offered by DCS and the parent’s response to

       those services, and, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances the problematic situation will not improve. Id.

       “Indiana courts have upheld parental rights of incarcerated parents who still

       had a year or more to serve before possible release,” and the Indiana Supreme

       Court has “not established a bright-line rule for when release must occur to

       maintain parental rights.” K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 648

       (Ind. 2015). “Because the release date alone is not determinative, we consider

       whether other evidence, coupled with this consideration, demonstrates by clear

       and convincing evidence a reasonable probability that [an incarcerated parent]

       would be unable to remedy the conditions for removal.” Id.


[22]   To the extent Parents do not challenge the court’s findings of fact, these

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 18 of 28
       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.


[23]   With respect to Father, the record reveals that Father was convicted of neglect

       of a dependent and battery resulting in death and sentenced to an aggregate

       sentence of twenty-nine and one-half years with an earliest release date of 2030.

       We observe that this offense occurred while Ad.C. was fifteen months old and

       resulted in the death of one of Father’s other children.


[24]   As for Mother, Tina Kozlowski, a DCS assessment case manager, testified that

       Mother was devastated following the death of C.C., Jr., and said “I’ll never

       forgive [Father] if he did this.” Transcript Volume II at 25. She testified that

       Mother later began having doubts that Father could have caused the injuries

       and did not want to believe that he did. Rubino testified that she could not

       leave Al.C. with Mother because of a concern regarding Mother’s repeated

       admission that she did not believe Father was the alleged perpetrator in the

       death of C.C., Jr. She also testified that Father, who was out on bond at the

       time of Al.C.’s birth, was introduced by Parents in the hospital following her

       birth as Santiago’s husband to the hospital social worker in an attempt to “fool

       the social worker.” Id. at 42.


[25]   Sheets, the case manager supervisor, parenting educator, and behavior specialist

       for Regional Mental Health, testified that Mother’s lack of success in her

       program was due to Mother’s unwillingness or inability and that Mother did




       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 19 of 28
       not want to engage in the hands-on parenting portion of education at some

       point. She also stated:


               It became clear that she wasn’t really utilizing the skills and so it
               was kind of was like maybe the focus would be better spent on
               just behavior management for [Ad.C.] rather than the hands-on
               parenting with [Mother], because after all this time, well certain
               things were better, we did not achieve the outcomes that we had
               hoped for.


       Id. at 88. She testified that she was not sure that Mother could keep Ad.C. safe

       and expressed concern regarding Mother’s inability to recognize that Father

       harmed their baby intentionally in light of the injuries.


[26]   Haney, the Executive Director of Children’s Treehouse, testified that Mother

       improved “along the way, but it seemed to always go back” and “[r]egress to

       the way it had been prior.” Id. at 103. She also testified that there was very

       little progress.


[27]   Boton, the therapist, testified that she actively attempted to provide services to

       Mother between August 2016 and February 2017. Boton’s goal was to meet

       with Mother twenty-four times, but Mother missed fifteen appointments and

       gave Boton various reasons including her son had different ailments, she had

       different ailments, conflict of scheduling, and she had different appointments.

       Boton testified that Mother had reported being molested by her stepfather, that

       she had been diagnosed with bipolar disorder, and that she had suffered from

       depression. Boton testified that Mother was “very resistant,” “did not actively

       participate in her sessions to get the services what they were meant for, meant
       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 20 of 28
       for her,” and that her level of resistance was abnormal. Id. at 138. Boton also

       testified that Mother’s emotional stability and her ability to perceive the

       situation accurately concerned her and that she believed Mother was still in

       denial of what happened to C.C., Jr. Boton further stated that Mother alleged

       that DCS was recording her at her home, in her car, on her way to work, and in

       the community setting, and that “paranoia is setting in.” Id. at 144.


[28]   When asked why DCS had not been able to place the children back with

       Mother, FCM Rios testified that visitation had become contentious. She also

       stated:


                 The major concern for the Department is that there was a refusal
                 to secure that environment for both of the other children. In
                 particular, with the situation with [Al.C.] and knowing that
                 [Father] was in the situation that he was in and that the parents
                 remained together despite the fact that there was a no contact for
                 the children. So, not – [Mother] did not – refusing to believe that
                 those are the things that happened, despite a criminal conviction,
                 is a concern. It’s a concern for the Department that the needs of
                 others came before the needs of her children. And so that
                 remains a concern today.


       Id. at 159. She testified that, while Mother filed for divorce from Father, this

       did not occur until three days after the conviction and that “[i]t’s important

       because the conversation had happened prior and the conversation had been

       put on the table prior, about the importance of keeping [Father] away from the

       kids, keeping the children safe. And that simply did not happen until it had to

       happen.” Id.


       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 21 of 28
[29]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there is a

       reasonable probability that the conditions leading to the Children’s removal will

       not be remedied. See In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005)

       (concluding that the trial court properly terminated the parent-child relationship

       where a parent participated in but failed to benefit from services).


       B. Best Interests


[30]   We next consider Parents’ assertion that DCS failed to demonstrate that

       termination of their parental rights was in the Children’s best interests. In

       determining what is in the best interests of a child, the trial court is required to

       look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency

       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification and courts need not wait until the child is irreversibly harmed such

       that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, “focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry . . . .” Id. at 648.

       Recommendations of the case manager and court-appointed advocate, in

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 22 of 28
       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[31]   When asked about Ad.C.’s best interests, Sheets testified that she witnessed a

       scene that repeated itself several times during visitation in which Ad.C. would

       play with a baby doll, say that the baby threw up in her bed, pick up the baby

       doll, shake it, say “Bad, baby,” throw the baby in the corner, and say “I’ll get a

       new baby.” Transcript Volume II at 75. When asked what observations or

       experience she had that would support adoption as being in Ad.C.’s best

       interest, Sheets answered:


               Well, there were several things that occurred during the course of
               the case that I observed. One, was that [Mother] and I had
               conversations about the, you know, maybe it would be in the best
               interest of the children, for [Mother] to not support [Father],
               work harder on her parenting skills, and getting the children
               placed back into her care. [Mother] was not willing to do that.
               She wanted to stay with [Father] and support him through the
               criminal trial, even though that meant not having her children
               with her. [Mother] did not notice [Ad.C.’s] resistance and
               reluctance to have contact or physical touching or even wanting
               to play with [Father]. [Mother] did not notice that until I called
               that to her attention. She didn’t seem to think that that was a
               problem. So, my concern there would be that [Mother] is not
               able to recognize what her child needs. Or when someone may
               present a danger or a safety concern to her child. In
               conversations with [Mother], it almost seems as if [Mother] has
               an inability or an ability to change the way she views reality to
               make it fit what she needs or what she wants. That she can’t see

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 23 of 28
               things as they really are, as they really present. So, that causes
               me great concern for [Ad.C.]. And [Ad.C.] is, as I said, very
               bright. So, she could be challenging.


       Id. at 78-79. FCM Rios testified that she recommended that the court terminate

       the parental rights of Parents.


[32]   Based on the testimony, as well as the totality of the evidence in the record and

       as set forth in the court’s termination order, we conclude that the court’s

       determination that termination is in the best interests of the Children is

       supported by clear and convincing evidence.


       C. Satisfactory Plan


[33]   With respect to Father’s argument that the evidence did not demonstrate there

       was a satisfactory plan for the care and treatment of the Children, we disagree. 3

       This Court has held that adoption is a satisfactory plan for the care and

       treatment of a child under the termination of parental rights statute. In re B.M.,

       913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009) (citing In re A.N.J., 690 N.E.2d
716, 722 (Ind. Ct. App. 1997)). “This plan need not be detailed, so long as it

       offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated.” In re Termination of Parent-Child

       Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied.




       3
         Mother concedes that DCS provided clear and convincing evidence that they have a satisfactory plan for
       the future care and treatment of the Children.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017      Page 24 of 28
[34]   Initially, we observe as to other possible placements for the Children, FCM

       Rios testified that Mother had wanted Al.C. to be placed with Santiago, but

       Santiago actually requested DCS to take Al.C. back because “[i]t was too

       much, she cried a lot, I think she was a colicky baby and she did not wish to

       keep her.” Transcript Volume II at 164. FCM Rios also testified that Father’s

       sister contacted her for the first time in January 2017, that Father’s sister

       indicated that Al.C. and Ad.C. were young and they would “get over” being

       removed from their placements, and that she did not know Al.C.’s name. Id. at

       165.


[35]   Ad.C.’s maternal grandmother testified that Ad.C. had been in her home since

       October 2012 when Ad.C. was fifteen months old and that Ad.C. had bonded

       with her and her husband. She testified that Ad.C. was doing fairly well and

       had done very well with her behavior at school.


[36]   Al.C.’s foster mother testified that she had Al.C. in her care since she was four

       days old except for a period of two months early on when Al.C. was placed

       somewhere else. She testified that Al.C. had very much bonded with her and

       her whole family and that Al.C. calls her mommy. She also testified that she

       was in touch with the biological grandparents, that Ad.C. and Al.C. have met,

       and that “we want to make sure we keep that relationship open.” Transcript

       Volume III at 81.


[37]   Sheets testified that Ad.C.’s grandparents were very receptive to using certain

       skills and wording with Ad.C. and were successful in managing Ad.C.’s


       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 25 of 28
       behaviors at home. Sheets described that Ad.C.’s current placement with her

       grandparents as stable with consistent parenting and a “very good

       environment.” Transcript Volume II at 82. Sheets testified:


               And the grandparents are able to be consistent with her. They
               are loving, yet they are firm. They do fun, wonderful things with
               her, but they also make sure that she goes to bed on time, that
               she eats healthy, that she goes to school. That she is not allowed
               to get physically aggressive. If she does try things, negative
               behaviors, there are consequences for those, but they are not
               punitive consequences, they are logical or natural consequences
               for the behaviors. And if they have any kind of concern or, hey,
               what’s going on here, you know, they always call either Areca or
               myself or both of us. Just to let us know what is happening
               within the family, if there is something new going on with
               [Ad.C.].


       Id. at 79.


[38]   FCM Rios testified:


               [Al.C.] has been where she is with the exception of a very short
               period of time, I believe for about two and a half months. She
               has been her entire life at the foster home she’s in now. She’s
               developed a very strong bond to the foster family. [Ad.C.] is
               with her grandparents. She identifies them as her family. She
               does very well in that environment. I believe the children are in
               the best possible circumstances that they could be in. Clearly,
               [Ad.C.] will maintain her essential connections being in
               grandma’s house. So she still has access to her family. [Al.C.] is
               in a foster home and they are not blood relatives, but the sisters
               do see each other, so I mean, she’s not been disconnected from
               the family in the way that I think people automatically assume



       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 26 of 28
               when kids are separated. So, I do believe that the situations that
               they’re in are the best situations for them to achieve permanency.


       Id. at 163-164.


[39]   FCM Rios further testified that DCS made attempts to place the children

       together, but “due to a multitude of circumstances and I believe a big part of it

       was that [the maternal grandparents] were just physically unable to take on

       another child, and that was when [Al.C.] went to foster care.” Id. at 175. FCM

       Rios testified that the quality of care in the maternal grandparents’ home where

       Ad.C. was placed was “very good, excellent,” that she has a good relationship

       with grandmother, and that there did not seem to be any issues in the home

       with Ad.C. and her grandparents. Id. at 166. She also described the quality of

       care in Al.C.’s foster home as excellent and that Al.C. was very bonded to her

       foster brother. When asked about maintaining the relationship between Al.C.

       and Ad.C., FCM Rios answered:


               Well, [the maternal grandmother] and [the foster mother] had
               spoken and they see each other at court and things of that nature
               and they really wanted to get the girls together, so that is
               something that they started doing. That they would like to plan
               on continuing doing with this if this takes the adoption road.
               Both grandma and foster mom feel that the sisters shouldn’t be
               kept from each other, so they intend to keep that relationship
               intact.


       Id. at 168. She also testified that the grandparents wish to adopt Ad.C. and the

       foster parents wish to adopt Al.C. The record and the court’s findings support


       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 27 of 28
       the court’s conclusion that adoption is a satisfactory plan for the care and

       treatment of the Children.


                                                   Conclusion

[40]   We conclude that the trial court’s judgment terminating the parental rights of

       Parents is supported by clear and convincing evidence. We find no error and

       affirm.


[41]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1706-JT-1363 | December 19, 2017   Page 28 of 28